Citation Nr: 0803011	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-17 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder with depressive disorder 
and dysthymia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO reopened the appellant's 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD), granted service 
connection for PTSD and assigned a 50 percent evaluation 
effective February 27, 2004.  The appellant, who had active 
service from January 1965 to May 1968, disagreed with the 
assigned evaluation and appealed the decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

The Board notes that in a June 2006 rating decision, the 
appellant was denied entitlement to a total evaluation based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In light of the Board's decision below 
to grant the appellant an increased rating of 70 percent for 
his service-connected PTSD, the Board REFERS the issue of 
entitlement to TDIU back to the RO for reconsideration. See 
November 2004 VA examination report, p. 7 (VA examiner stated 
that she felt the appellant was not employable due to his 
PTSD).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's PTSD has been manifested by depression; 
anxiety; anger; impaired impulse control; social isolation; 
sleep difficulties; suicidal thoughts; homicidal thoughts; 
difficulties in adapting to stressful circumstances; 
significant impairment of the ability to establish and 
maintain effective relationships; and significant impairment 
in the ability to maintain employment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent 
for PTSD with depressive disorder and dysthymia have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
initial higher rating for his service-connected PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in October 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The October 2005 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the October 2005 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to the appellant since he was provided adequate 
notice of the evidence necessary to establish a higher 
initial rating for his PTSD, his claim was readjudicated, and 
an additional Supplemental Statement of the Case was provided 
to the appellant in June 2006. See Mayfield  v. Nicholson, 
No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 17, 2007) 
[Mayfield III].
 
The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded a VA examination in connection with his claim in 
November 2004.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.  The examination report of 
record is thorough and supported by VA outpatient treatment 
records.  Therefore, it is adequate upon which to base a 
decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

Lastly, the Board observes that prior to certification of the 
appellant's case, the RO provided the appellant with notice 
of the Dingess/Hartman v. Nicholson case that included an 
explanation of disability ratings and effective dates. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that reasonable 
doubt requires that the appellant's disability rating be 
increased to 70 percent, any questions as to the appropriate 
effective date related to this disability will be addressed 
by the RO in effectuating the award. 
 
B.  Initial rating for service-connected PTSD 

The appellant has been assigned a 50 percent disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  He contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for a rating of at least 70 percent. See February 
2005 statement with notice of disagreement.  As will be 
discussed in more detail below, the Board finds that the 
evidence of record is in relative equipoise as to whether the 
appellant is entitled to an increased rating for his PTSD; 
and as such, reasonable doubt requires that the appeal be 
granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period. See also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007) (The Court's holding in Hart v. 
Mansfield appears to extend the holding of Fenderson v. West 
to all increased evaluation claims).

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant has been 
diagnosed with PTSD, major depression and dysthymia. November 
2004 VA examination report, p. 7.  The examiner did not 
attempt to differentiate the appellant's symptoms of major 
depression or dysthymia from his PTSD symptoms as she found 
these disorders to be secondary to the appellant's PTSD.  
Based upon this record, the appellant's overall psychiatric 
impairment will be considered in evaluating this claim. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent disability rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from 60 to 40. See August 2004 VA medical records 
(appellant assigned a GAF score of 45); November 2004 VA 
examination report (appellant assigned a GAF score of 40); VA 
medical records dated in April 2005 (appellant assigned GAF 
scores of 48 and 50) and June 2005 (appellant assigned a GAF 
score of 60); July 2005 VA medical provider's letter of 
support (reflecting provider's opinion that GAF scores of 40, 
45 and 48 are most reflective of appellant's disorder); VA 
medical records dated in September 2005 (appellant assigned 
GAF scores of 45 and 55), December 2005 (appellant assigned a 
GAF score of 55) and May 2006 (appellant assigned a GAF score 
of 55). 

Typically, GAF scores ranging from 60 to 51 reflect moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social 
and occupational functioning (e.g., friends, conflicts with 
peers or co-workers).  Scores ranging from 50 to 41 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep job).  Lastly, scores ranging from 40 to 31 
reflect some impairment in reality testing or communication 
(e.g. speech is at time illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  

The issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent.  The 
appellant asserts that he should be granted an increased 
rating of at least 70 percent due to his PTSD symptoms and 
total rating due to unemployability. See January 2005 and 
February 2005 statements.  As noted above, a 70 percent 
disability rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood.  In 
this case, the Board finds that there is evidence which 
supports an increased rating of 70 percent.  

In support of an increased rating, the evidence reveals that 
the appellant has had suicidal and homicidal thoughts in the 
past; and that an automobile accident in which he was 
involved in September 2005 may have been a suicide attempt. 
See March 2004 and September 2005 VA medical records.  He has 
been diagnosed with recurrent major depression and dysthymia 
secondary to his PTSD, diagnoses that affect his social 
activities and his ability to maintain steady employment. See 
November 2004 VA examination report, p. 6; May 2005 RO 
hearing transcript, p. 2.  The appellant reports experiencing 
panic attacks two or three times a day, depending on the 
situation. May 2005 RO hearing transcript, p. 2.  His PTSD 
and depression appear to have had an influence at times on 
his ability to care for his personal appearance and hygiene, 
although the Board observes that several VA treatment records 
indicate that the appellant had been adequately groomed and 
appropriately dressed. November 2003 private medical record 
(appellant noted to be disheveled during his intake 
interview); November 2004 VA examination report, p. 4 
(appellant noted to be neglectful of his own personal needs); 
September 2005 VA medical records (appellant described as 
casually dressed but poorly groomed); however, see VA medical 
records dated in September 2005 (appellant reported to be 
casually dressed and groomed), December 2005 (appellant noted 
to be dressed with an army jacket but groomed appropriately) 
and May 2006 (appellant noted to be casually dressed and 
groomed).  The appellant's insight has been noted to be poor 
to fair (December 2005 and May 2006 VA medical records); and 
he has indicated that he experiences problems sleeping. 
August 2004, December 2005 and May 2006 VA medical records.  
Lastly, the Board observes that while the appellant has not 
been found to experience memory loss (September 2005 VA 
medical records), he has reported problems with his 
concentration due to intrusive thoughts, sounds and smells. 
August 2004 VA medical records; January 2005 statement.  

In addition to the foregoing, the evidence of record 
indicates that the appellant appears to experience poor 
emotional and behavioral control as a result of his PSD, to 
include a lack of anger management and impulse control.  
These anger-control problems appear to be reflective of the 
appellant's past and present difficulties in adapting to 
stressful circumstances and also indicate a significant 
impairment of the ability to establish and maintain effective 
relationships.  In this regard, the appellant contends that 
it is impossible for him to deal with other people; and that 
he essentially does not like people. January 2005 statement; 
May 2005 RO hearing transcript, p. 3.  His mood has been 
described as angry and irritable (VA medical records dated in 
May 2004, June 2004 and April 2005); and the appellant 
testified that he essentially does not socialize with others 
and does not venture outside his home for fear of becoming 
angry at others. October 2006 BVA hearing transcript, pgs. 9-
10.  Other evidence indicative of the appellant's problems 
with impulse control consists of testimony, medical reports 
and police reports reflective of the appellant's legal 
problems in the past, including recent potential criminal 
charges of vehicular assault, child endangerment and DUI. See 
police reports dated in the 1970's (reflecting the 
appellant's physical altercations with others); November 2004 
VA examination report, pgs. 3-4; December 2005 VA medical 
records.  Although the appellant stated during his November 
2004 VA examination that he broke inanimate objects rather 
than confronting people when angry, he testified during his 
October 2006 BVA hearing that he presently assaults people 
when upset. November 2004 VA examination report, p. 4; 
October 2006 BVA hearing transcript, pgs. 7-8.  

In terms of his family, the evidence indicates that the 
appellant is presently unmarried.  He has two children, three 
step-children and a grandchild.  According to the appellant, 
while he has a relationship with his children and grandchild, 
these relationships have been difficult due to the 
appellant's tendency to isolate himself although he has 
indicated that his only true desire to live revolves around 
his desire to help his children. August 2004 VA medical 
records (appellant reports experiencing emotional detachment 
and numbing); November 2004 VA examination report, p. 5; 
April 2005 VA medical records (appellant found to be isolated 
from family).  

Lastly, the Board observes that the appellant has reported 
experiencing problems in maintaining employment because of 
his difficulty in getting along with others (November 2004 VA 
examination report, pgs. 4-5; February 2005 statement with 
notice of disagreement); and records obtained from the Social 
Security Administration reflect the appellant's sporadic work 
history.  Lay statements contained in the claims file from 
people for whom the appellant has provided 
repairman/carpentry services all report that the appellant is 
essentially a good person but has difficulty fulfilling his 
work commitments. See letters from R.W., V.G., and J.M.  In 
light of the above-referenced evidence, the Board finds that 
an increased rating of 70 percent is warranted in this case.  

In making this decision, the Board acknowledges that the 
appellant does not meet some of the sample rating criteria 
listed for a 70 percent rating in Diagnostic Code 9411.  
However, such is not necessary for an increased rating to be 
granted.  While it is clear that the record on appeal is 
devoid of medical evidence indicating that the appellant (1) 
experiences obsessional rituals that interfere with routine 
activities, 
(2) has exhibited intermittently illogical, obscure, or 
irrelevant speech or (3) that he experiences spatial 
disorientation, the Board finds that an assigned rating of 70 
percent is most consistent with the appellant's overall 
symptomatology, particularly in light of the appellant's 
continuing fluctuation of symptomatology and the November 
2004 VA examiner opinion that (1) the appellant appeared to 
have major impairment in the areas of work, family relations 
and mood and (2) that his PTSD was severe. November 2004 VA 
examination report, pgs. 6-7.  Although a review of the 
appellant's post-November 2004 VA medical records reveal that 
his PTSD symptomatology has improved as reflected by his 
post-November 2004 mental status examinations and his 
increasing GAF scores, the Board finds that reasonable doubt 
should be resolved in the appellant's favor in concluding 
that his symptomatology as a whole (including the 
symptomatology not specifically listed in the Diagnostic 
Code) more nearly approximates the criteria set forth for a 
70 percent disability rating rather than a 50 percent 
disability rating.  

Next, the Board must address the question of whether the 
appellant is entitled to a disability rating in excess of 70 
percent.  After reviewing all evidence of record, the Board 
is of the opinion that the schedular criteria for a 100 
percent disability rating have not been met as the 
appellant's overall symptomatology does not illustrate that 
the appellant experiences total occupational and social 
impairment.  In this regard, the Board observes the 
appellant's thought process and thought content have been 
noted to be logical, focused and without abnormalities. 
August 2004 VA medical records.  His speech has been 
described as clear, coherent and goal directed. September 
2005, December 2005 and May 2006 VA medical records.  While 
the appellant has reported being frequently paranoid and/or 
suspicious, he has consistently denied experiencing 
hallucinations and delusions. June 2004 and May 2006 VA 
medical record.  During his medical examinations, the 
appellant has been noted to relate and interact 
appropriately. April 2005, December 2005 and May 2006 VA 
medical records.   

In regards to the issue of whether the appellant is a danger 
to himself, the evidence is somewhat contradictory in terms 
of whether the appellant's September 2005 motor vehicle 
accident was a suicide attempt since the appellant initially 
reported that it was but later recanted his statement. See 
September 2005 VA medical records.  However, the medical 
evidence reveals that while the appellant has reported having 
suicidal and homicidal thoughts in the past, he has 
consistently denied experiencing suicidal or homicidal 
ideation.  In addition, his VA medical providers have found 
his risk of harming himself or others to generally be low; 
and he has been found not to have psychotic indicators. March 
2004, April 2005 and May 2006 VA medical records.  

In addition, the Board observes that while there is evidence 
that the appellant has been neglectful at times of his 
personal appearance and hygiene, these documented instances 
do not rise to the level indicative of the appellant's 
intermittent inability to perform activities of daily living. 
See November 2004 VA examination report, p. 4 (The appellant 
was noted to spend most of his time isolated in his home 
where he attends to the activities of daily living but is 
neglectful of his own physical needs). Lastly, the Board 
observes that none of the medical evidence of record 
indicates that the appellant experiences disorientation to 
time or place or that he has the type of memory loss for 
which a 100 percent schedular evaluation would be warranted. 
See March 2004, June 2004 and May 2006 VA medical records 
(The appellant has been described as alert and oriented, with 
grossly intact recent and remote memory).  As such, the Board 
finds that a 100 percent schedular evaluation is not 
warranted in this case.  Nonetheless, should the appellant's 
disability picture change in the future, the appellant may 
submit additional evidence which may qualify him for the 
assignment of a higher schedular rating. See 38 C.F.R. § 4.1.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board concludes that there is no evidence 
indicating that the appellant has experienced frequent 
periods of hospitalization as a result of his PTSD.  While 
there is evidence in this case that the appellant's PTSD 
impairs his ability to work, such impairment is already 
contemplated by the applicable schedular criteria. See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In addition, the Board has 
referred the appellant's previously denied claim for TDIU 
benefits for reconsideration by the RO in light of the grant 
of a 70 percent rating in this decision.  Thus, the Board 
finds that the appellant's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation of 70 percent for post-traumatic stress 
disorder with depressive disorder and dysthymia is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


